Per Curiam.
Respondent was admitted to practice by this Court in 2001 and was also admitted in Massachusetts the same year. He maintains an office for the practice of law in Holden, Massachusetts.
By order dated June 30 2011, the Board of Bar Overseers of the Massachusetts Supreme Judicial Court publicly reprimanded respondent for negligently misappropriating client funds and violating record-keeping rules with respect to his attorney trust account.
As a result of the discipline imposed in Massachusetts, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a reply affidavit which we conclude does not establish any of the available defenses to the imposition of discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
Having considered all of the circumstances presented, including due consideration of respondent’s misconduct and the discipline imposed in Massachusetts, we conclude that respondent should be censured in this state (see e.g. Matter of Weissman, 32 AD3d 1150 [2006]).
Peters, P.J., Kavanagh, Stein, McCarthy and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.